EXHIBIT 10.1

Vulcann Pty Ltd

A.C.N. 102 379 493

and

Embarcadero Technologies Australia Pty Ltd

A.C.N. 098 379 493

Lease

Suite 9.2

Level 9

390 St Kilda Road

Melbourne

Arnold Bloch Leibler

Ref: PJM: 1403989



--------------------------------------------------------------------------------

THIS LEASE is made on  

2006

PARTIES

Vulcann Pty Ltd

(A.C.N. 102 379 493)

of C/- Marks Henderson, Level 2, Professional Chambers, 120 Collins Street,
Melbourne

(“Landlord”)

and

Embarcadero Technologies Australia Pty Ltd

(A.C.N. 098 782 597)

of Level 9, 390 St. Kilda Road, Melbourne

(Tenant”)

and

Embarcadero Technologies Inc.

of 100 California Street, Suite 1200, San Francisco, CA 94111, United States of
America

(“Guarantor”)

BACKGROUND

 

A This deed concerns a lease (“Original Lease”) dated 12 October 2004 for the
premises known as part of Level 9 (“Original Premises”) known as suite 9.3 of
the Landlord’s building at 390 St. Kilda Road, Melbourne (“Building”) granted
for the term of 2 years commencing on 1 June 2004 at the rent and otherwise on
and subject to the terms and conditions contained in the Original Lease.

 

B The term of the Original Lease expired on 31 May 2006 and the Tenant has
continued to occupy the Original Premises since that time on an overholding
basis under the provisions of clause 10(b) of the Original Lease.

 

C The Tenant has requested the Landlord to grant to the Tenant a renewal of the
Original Lease of the Original Premises for the Further Term of 2 years but not
in respect of the Original Premises but rather for the adjoining area to be
known as Suite 9.2 being the area identified on the attached plan shown hatched
(“Suite 9.2”) which the Landlord has agreed to do on the following terms and
conditions.

 

D All words and phrases used in this deed will mean the same as in the Original
Lease unless the context or circumstances require otherwise.

AGREED TERMS

 

1 Grant

The Landlord leases to the Tenant and the Tenant takes Suite 9.2 for the term of
2 years (“Term”) commencing on 1 August 2006 paying:

 

  (a) during the period of the first year of the Term the annual rent of Forty
Eight Thousand Dollars ($48,000.00) per annum; and

 

Arnold Bloch Leibler    Lease      Page 1 Ref: PJM: 1403989           



--------------------------------------------------------------------------------

  (b) during each successive year of the Term the annual rent being 103.5% of
the annual rent payable in the immediately preceding year

by equal calendar monthly payments in advance on the first day of each month
with a proportionate payment for any broken period made in such manner and to
such place as the Landlord shall from time to time in writing direct and subject
to and with the benefit and burden of the same terms and conditions (including
the proviso for re-entry) contained in the Original Lease deleted varied or
amended in the following manner:

 

  (c) the covenant for payment of rent in the Original Lease applies to the rent
reserved by this Lease;

 

  (d) clauses 10(a) and 14 of the Original Lease are deleted; the First Schedule
of the Original Lease is deleted; and,

 

  (e) the renewal of the Original Lease will now be subject to GST under the
terms set out in this deed.

 

2 Confirmation of terms

The Landlord and the Tenant agree that they will perform and observe the terms
and conditions of the Original Lease as fully as if the same terms and
conditions had been repeated in full in this deed with such modifications only
as are necessary to make them applicable to this lease and specifically the
modifications made by this deed.

 

3 Option for renewal

 

3.1 Exercise of option

The Landlord must, on the written request of the Tenant delivered to the
Landlord within the period not more than 9 months nor less than 6 months before
the end of the Term and provided there is no unremedied breach of this lease by
the Tenant of which the Landlord has given the Tenant written notice, renew this
Lease for the further term (“Further Term”) of 3 years:

 

  (a) at an initial Annual Rent determined as at the Commencement Date of the
Further Term in the manner set out in clause 4;

 

  (b) containing provision for an annual increase in the rate of Annual Rent on
each Review Date by 3.5%; and,

 

  (c) otherwise on the terms and conditions contained in this Lease but
excluding this clause 3.

 

3.2 Conditions precedent

The Tenant will not be entitled to exercise the option contained in Clause 3.1
if the Tenant has not remedied any default about which the Landlord has given
the Tenant written notice or the Tenant has persistently defaulted under this
Lease throughout its term and the Landlord has given the Tenant written notice
of the defaults.

 

4 Market rental determination

 

4.1 Method of determination

Where in this Lease it is provided that the Annual Rent will be determined in
the manner set out in this clause 4 for any period from or as at any Market
Review Date (“Revised Annual

 

Arnold Bloch Leibler    Lease      Page 2 Ref: PJM: 1403989           



--------------------------------------------------------------------------------

Rent”) then the Revised Annual Rent will be reviewed as near as reasonably
practical (in the circumstances at that time) to the Market Review Date in the
following manner.

 

4.2 Landlord’s notice

The Landlord is entitled to serve written notice on the Tenant (“Landlord’s
Notice”) fixing the Revised Annual Rent at each Market Review Date at an amount
which in the opinion of the Landlord is the current market rental value of the
Premises as at the relevant Market Review Date based on the terms and conditions
of this Lease.

 

4.3 Failure to give notice

The Landlord will not by reason of the Landlord’s failure to give notice of the
Revised Annual Rent which it proposes by or within a reasonable period after a
Market Review Date forfeit its right to have the Annual Rent reviewed under this
clause 4 as at the relevant Market Review Date so long as the Landlord’s Notice
is given before the next Review Date.

 

4.4 Tenant’s notice

If the Tenant considers the Revised Annual Rent fixed by the Landlord in the
Landlord’s Notice is not the current market rental value of the Premises, the
Tenant may by written notice to the Landlord (“Tenant’s Notice”) within 30 days
after receipt of the Landlord’s Notice require the Revised Annual Rent to be
fixed by a valuer and on receipt of the Tenant’s Notice the Landlord must
request the President for the time being of the Institute to appoint a valuer
(“valuer”) who is both a practising Estate Agent and a member of the Institute
and has not less than 5 years experience in the determination of the market
rental value of comparable premises in the vicinity of the Building. The fees of
the valuer must be borne equally between the Landlord and the Tenant unless the
current market rental value of the Premises fixed by the valuer is equal to or
greater than the current market rental value fixed by the Landlord in accordance
with clause 4.2 in which event all fees of the valuer must be borne by the
Tenant.

 

4.5 Determination by valuer

The valuer must:

 

  (a) fix the Revised Annual Rent of the Premises at the current market rental
value of the Premises on the basis of the terms and conditions of this Lease (or
such of them as are applicable) including the Permitted Use;

 

  (b) call for and if submitted consider submissions made by the parties within
21 days of their being informed of the valuer’s appointment;

 

  (c) in addition to any other relevant matters have regard to current market
rental values for comparable premises in the vicinity of the Premises (whether
such rentals are initial or reviewed rentals);

 

  (d) assume that the Premises are available to be leased on the same conditions
as those contained in this Lease (including any options for renewal) but with a
tenant in possession;

 

  (e) assume that the Tenant has met all its obligations under this Lease;

 

  (f) ignore the Tenant’s installations and all improvements made by the Tenant
to the Premises without obligation to do so;

 

  (g) ignore the goodwill of the Tenant’s business conducted from the Premises;

 

  (h) ignore any rent free periods or incentives available for new lettings of
comparable premises in the vicinity of the Premises; and,

 

  (i) act as an expert and not as an arbitrator and his determination will be
final and binding on the parties.

 

Arnold Bloch Leibler    Lease      Page 3 Ref: PJM: 1403989           



--------------------------------------------------------------------------------

The valuation must:

 

  (j) be in writing;

 

  (k) contain detailed reasons for the valuer’s determination; and,

 

  (l) specify matters to which the valuer had regard in making the
determination.

 

4.6 Amount of Annual Rent

If for any reason the Tenant’s Notice is not delivered to the Landlord within 30
days after the Landlord has given to the Tenant the Landlord’s Notice then the
amount fixed by the Landlord will be the Revised Annual Rent. Otherwise the
current market rental value fixed by the valuer in accordance with the
provisions of clause 4.5 will be the Revised Annual Rent.

 

4.7 Interim payment

If the Revised Annual Rent has not been ascertained by the Market Review Date
then until the Revised Annual Rent has been fixed in accordance with the
provisions of this clause 4 the Tenant must pay to the Landlord the Annual Rent
applying immediately prior to the Market Review Date plus an amount which equals
80% of the increase in rent fixed by the Landlord and within 14 days after the
Revised Annual Rent has been agreed or fixed the Tenant must pay to the Landlord
or the Landlord must refund to the Tenant the amount which equals the difference
between the Revised Annual Rent so agreed or fixed and the amount actually paid
by the Tenant from and including the Market Review Date for the period
commencing on the Market Review Date and ending on the last day of the period
for which rent has been paid by the Tenant.

 

4.8 GST exclusive value of reviewed rent

The amount of the Revised Annual Rent as agreed or determined under this clause
4 is the GST exclusive value of the current market rent.

 

5 Not Retail Leases Act 2003

The Tenant warrants to the Landlord that this is not a retail premises lease to
which the provisions of the Retail Leases Act 2003 apply because the Premises is
above the third storey of the Building and the Premises is not used nor to be
used wholly or predominantly for the purpose of the retail sale of any goods
under the terms of this Lease and the Tenant is a subsidiary of a corporation
(Embarcadero Technologies, Inc.) the shares of which are listed on the NASDAQ
Stock Exchange.

 

6 Guarantee

 

  (a) The Guarantor in consideration of the Landlord having entered into this
Lease at the Guarantor’s request:

 

  (i) guarantees that the Tenant will perform all its obligations under this
Lease for the Term and any renewed term or terms and during any period of
overholding after the end of the Term; and

 

  (ii) must pay on demand any amount which the Landlord is entitled to recover
from the Tenant under this Lease; and

 

  (iii) indemnifies the Landlord against all loss resulting from the Landlord’s
having entered into this Lease, whether from the Tenant’s failure to perform its
obligations under it or from this Lease being or becoming unenforceable against
the Tenant.

 

Arnold Bloch Leibler    Lease      Page 4 Ref: PJM: 1403989           



--------------------------------------------------------------------------------

  (b) The liability of the Guarantor will not be affected by:

 

  (i) the Landlord granting the Tenant or a Guarantor time or any other
indulgence, or agreeing not to sue the Tenant or another Guarantor; or

 

  (ii) transfer or variation of this Lease, but if this Lease is transferred,
the Guarantor’s obligations, other than those which have already arisen, end
when the Term ends and do not continue into a term renewed by a new Tenant nor a
period of overholding.

 

  (c) The Guarantor agrees that:

 

  (i) the Landlord may retain all money received including dividends from the
Tenant’s bankrupt estate, and need allow the Guarantor a reduction in its
liability under this guarantee only to the extent of the amount received; and

 

  (ii) the Guarantor must not seek to recover money from the Tenant to reimburse
the Guarantor for payments made to the Landlord until the Landlord has been paid
in full; and

 

  (iii) the Guarantor must not prove in the bankruptcy or winding up of the
Tenant for any amount which the Landlord has demanded from the Guarantor; and

 

  (iv) the Guarantor must pay the Landlord all money which the Landlord refunds
to the Tenant’s liquidator or trustee in bankruptcy as preferential payments
received from the Tenant.

 

  (d) If any of the Tenant’s obligations are unenforceable against the Tenant,
then this clause is to operate as a separate indemnity and the Guarantor
indemnifies the Landlord against all loss resulting from the Landlord’s
inability to enforce performance of those obligations. The Guarantor must pay
the Landlord the amount of the loss resulting from the unenforceability.

 

7 Legal costs

Each will pay all its own legal and expenses of or in respect of this deed.

 

8 GST

 

8.1 For the purpose of this clause 8:

 

  (a) “GST” means GST within the meaning of the GST Act.

 

  (b) “GST Act” means the A New Tax System (Goods and Services Tax) Act 1999 (as
amended).

 

  (c) Expressions set out in italics in this clause bear the same meaning as
those expressions in the GST Act.

 

8.2 Except where express provision is made to the contrary, and subject to this
clause 8, the consideration payable by any party under this deed represents the
value of any taxable supply for which payment is to be made.

 

8.3 Subject to clause 8.5, if a party makes a taxable supply in connection with
this deed for a consideration, which, under clause 8.2 or clause 8.4, represents
its value, then the party liable to pay for the taxable supply must also pay, at
the same time and in the same manner as the value is otherwise payable, the
amount of any GST payable in respect of the taxable supply.

 

Arnold Bloch Leibler    Lease      Page 5 Ref: PJM: 1403989           



--------------------------------------------------------------------------------

8.4 If this deed requires any party to pay, reimburse or contribute to an amount
paid or payable by the Landlord in respect of an acquisition from a third party
for which the Landlord is entitled to claim an input tax credit, the amount
required to be paid, reimbursed or contributed by that party will be the value
of the acquisition by the Landlord plus, if the Landlord’s recovery from that
party is a taxable supply, any GST payable under clause 8.3.

 

8.5 A party’s right to payment under clause 8.3 is subject to a valid tax
invoice being delivered to the party liable to pay for the taxable supply.

 

9 Make good of suite 9.3

The Tenant agrees to pay to the Landlord the sum of Two Thousand Three Hundred
and Fifty Dollars ($2,350.00) (plus GST) in settlement of its make good
requirements for its former adjoining premises in the Building known as suite
9.3.

 

10 Bank Guarantee

In lieu of providing the personal guarantees of the Guarantor, the Tenant may
choose to provide to the Landlord a bank guarantee subject to the following
conditions:

 

  (a) The Tenant will provide to the Landlord by way of security on signing this
Lease a Bank Guarantee in favour of the Landlord for payment to the Landlord on
demand of the amount or amounts up to a maximum aggregate of the sum equal to 3
monthly instalments of the Annual Rent plus the Tenant’s proportion of the
Operating costs of the Building plus GST.

 

  (b) The Tenant must when requested by the Landlord procure the issue of a
replacement Bank Guarantee addressed to a person nominated by the Landlord who
must be a person who has purchased or agreed to purchase the freehold (or will
be entitled to possession at the end of this Lease) of the Premises.

 

  (c) The Landlord may (but will not be bound to) apply all or any part of the
Bank Guarantee towards recouping itself for any Claims arising from any failure
by the Tenant to perform its obligations under this Lease and then the Tenant
will immediately make such provision as may be necessary to restore the Bank
Guarantee to its proper level.

 

  (d) On the expiration or sooner termination of this Lease and on the Tenant
vacating the Premises and if it has performed all of the Tenant’s obligations
under this Lease so much of the Bank Guarantee which is not required to make
good any Claims will be returned/refunded to the Tenant.

 

  (e) “Bank” means an Australian owned Authorised Deposit-taking Institution
authorised to carry on banking business in Australia under Section 9 of the
Banking Act 1959 of the Commonwealth of Australia whose name includes the
designation “bank”.

 

  (f) “Bank Guarantee” means an irrevocable and unconditional undertaking by a
Bank with no expiry date and otherwise in a form acceptable to the Landlord to
pay a nominated amount on demand to the Landlord.

 

11 Jurisdiction

This document will be governed by and construed in accordance with the laws in
force in the State of Victoria and each party submits to the jurisdiction of the
courts of that State.

 

Arnold Bloch Leibler    Lease      Page 6 Ref: PJM: 1403989           



--------------------------------------------------------------------------------

EXECUTED as a DEED     EXECUTED as a deed by Vulcann Pty Ltd         )    
(A.C.N. 102 379 493) in accordance with its          )    

Constitution and Section 127 of the

Corporations Act 2001 by being signed by:

                Signature of director    

Signature of director / company secretary

(delete as applicable)

            Name of director (print)     Name of director / company secretary
(print)

 

EXECUTED as a deed by Embarcadero              )     Technologies Australia Pty
Ltd                            )     (A.C.N. 098 782 597) in accordance with its
   

Constitution and Section 127 of the

Corporations Act 2001 by being signed by:

    /s/ Stephen Wong     /s/ Raj Sabhlok Signature of director    

Signature of director / company secretary

(delete as applicable)

Stephen Wong     Raj Sabhlok Name of director     Name of director / company
secretary (print)

 

EXECUTED as a deed by Embarcadero             )     Technologies Inc. in
accordance with its               )     Constitution by being signed by:     /s/
Stephen Wong     /s/ Michael Shahbazian Signature of director     Signature of
director Stephen Wong     Michael Shahbazian Name of director     Name of
director